Case 9:21-mj-00016-KLD Document4 Filed 02/18/21 Page 1 of 6
Case 9:21-mj-00016-KLD Document 2 Filed 02/01/21 Page 1 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
District of Montana

0 Original ) Duplicate Original

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

10830 Lost Prairie Road, Marion, Montana 59925

Case No. MJ-2144- -KLD

Nee Nee eet et et ee

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the District of Montana

 

(identify the person or describe the property to be searched and give its location):
See Attachment A, for description of the item to be searched, which is incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B for a list of items to be searched for and seized, which is incorporated herein by reference.

YOU ARE COMMANDED to execute this warrant on or before Feb 1Siy FO) (not to exceed 14 days)
Cfiinthe daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Kathleen L. DeSoto, U.S. Magistrate Judge
(United States Magistrate Judge)

O) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

Date and time issued: Feb ' ww C N- 38am

 

Judgé's signature

City and state: Missoula, Montana Hon. Kathleen L. DeSoto, U.S. Magistrate Judge

Printed name and title

 
Case 9:21-mj-00016-KLD Document 4 Filed 02/18/21 Page 2 of 6
Case 9:21-mj-00016-KLD Document 2 Filed 02/01/21 Page 2 of 2

 

 

 

 

Return
Case No.: Date me warrant executed: Copy of warrant inventory left with:
Mi2i- - UD Wife} 0082. | Crys CBumer

 

IND ts ica (Je snare Nac par Sit to

 

atecle.f Ry loner (on,

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: SE [2/ ST g ke

Shia! A i a er’s signature wr

Printed name and my

 

 

 
EVIDENCE LOG

 

be
[er lo 450 lot [Ia Le ed faccr et]

 

(/3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
© ITEM DESCRIPTION LOCATION AGENT
e | fram Sake Qwrr | JTS
ee Wo aFy #3601337 SE |
JES | Valeeto Serle Ameen PAI molt, oh schoszy7y SE |
S| Chere: Laer, yp Ne You lh Sf rot Sz |
oS Gere Fike Saco wre —ee F ABwo7202 SZ |
“ly Luighly Arm $2 Le 42 sb Yin 096 194 se |
Sy | bah fen, sh 25, Dr dh Ta4us GK |
34 Didaaser in fe, Ad iT nav Hi Sh [1-074 G@ [
a Colt $ pute Cin, 123 of CH O1 O/b Zé!
ZU8 Gihene bee ne i, pulti i AT 6/os” Sz |
8 | hes” ti oul Bees Lem (6h Sé| Boston Sl
EE. Tek out ftkas TS) Ginx, yp sp237_ | sel
3% (Lema Aon Wade ( aU, Dot _ Jf G dez0x st | |
MH [Teh tein, if Len ied SL |
iy itt oellae cy 5) 7 ty Si hur Sel
LG 2 faci Lee fs Jol  &e~, Cd Sh
(Y | hte co, inde Ul, 20532647 «I
(YQ Lyi dis ane MLS nal, 7030] Sel
li Nioiua aa on OL ae Aa ane 8 - 771 A

 

 

 

 

 

 
EVI

of 6

    

Location: [0% %() [sb

CE LOG
uU
Part Ld, passin UAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 ITEM DESCRIPTION LOCATION AGENT
Bs | Asuewr he Ae oe, OUT Stl +s
LY Cis fue) Gute Ale, Dh STK STII StI 5)
a lh i, Coopnclec. SiMe Fn. SULY SHOT Se 7)
SL} Davis to Atel _Folutey pee, OSSwT2\ +. 20 sel x5
241 | Cohn, 22 6lnek, BaP sel xs
BLT | we eld ie tp of ew Poay 5 x5
By | Maithen , TV FH00 Mesto Ged (as
2S Powsthees, : [Le< , Kf yp) & a | JS
| Ge! “del 2, fine , VES 6% 5x2 | 2
BA | Seumye ete Gy mee, igure | Fe 35
Be bine ye Im, 66Y 6/6 bd z KS
3 | Seale, 41h ays, 3/r done Gd 3
BL | Ate, fine, Ly, iA UES 1 i nse Bed wi
39 | Tieht Seaton, 99 ut! SF uWlols 306 Br 2 KS
PA | Gombe, , FWY vr LL Sirerees (#93) BD 4% ICs
oa Barri bows Wedlln 14334 144 aymts| Tet We SHG
Ib fre ac “ws, nad MOLT Kehna x06
TN A / tA ‘ SL~N irae Se noe ~~ r

 

 

 

 

 
 

E LOG
4 wu

 

cation: (0970 lo Sd farce Ls Mew , wy
7 o

DESCRIPTION

YZ

LOCATION

AGENT

 

Bb 3

DEW

 

 

rf

(olui 14, fan DS¥A1d

(

 

.

 

™

 

 

™

 

™.

 

™.

 

 

 

 

 

SS
™~

 

 

Casd 9:21-mj-O00016-KUD Qocument4 Filed 92/78/21

 

 

 

 

 

 

 

 

 

 
EVIDENCE LOG
DATE: 2/4/21

LOCATION: ]0$36 Lest Preite Kd Messen, MI

ITEM , DESCRIPTION LOCATION AGENT

 

 

DprengK

 

[o%30 COA Pre Ch Mace MI

 

 

ny heom

Im 26 357| Sorene ;

  

\A Nhe Tec Wolel woke SN L3ByYy 5/7 ay) rh

 

Tt 4
[funk =

‘

 

 

 

NE hee Teetcal model XT AT, IM MTO3OO, rll Go) ber ~TVascun MT E 57 Spent
> C kek 2 /ONS BF ENII7 Inn pole] wit Meaet see Devers s AL Ret “AT Hyde” (nas Soren
Hmnuetu 4 M cae ee by dace Anise WN, 356359 Sprere e
J

 

 

 

 

 

 

 

Case »-214nj-00014 KL De cument 4 Filed 02/48/21 fagelé of 6

 

 

 

 

 

 

 

 

 
